Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/24/2020, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims

3.	This action is in response to Applicant’s filing on April 03, 2020. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 15 disclose a surrounding area size and surface flatness meeting a predefined criteria. However, this ‘predefined criteria’ is not disclosed in the specification. Since this ‘criteria’ is not disclosed, the area and flatness could be anything.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Truebenbach et al., US 20190389062 (herein referred to as Truebenbach), in view of Ota et al., US 20130184870 (herein referred to as Ota), further in view of Chavan et al., US 20200055680 (herein referred to as Chavan), and even further in view of Goldberg et al., WO 2019045779 (herein referred to as Goldberg).

	Regarding claim 1, Truebenbach discloses determining a set of robust grasps (Paragraphs 0164-0166; feasibility of grasping an object is simulated; non-feasible grasping can cause robot to determine another feasible grasp of the object), determining an initial pose of a workpiece (Paragraph 0155; the robot can grab the workpiece and use the sensor to determine the workpiece pose), providing a goal pose for the workpiece (Paragraphs 0155 and 0156; the robot can place the workpiece at a destination, the final workpiece placement is based on the kinematic model of the robot, as well as the workpiece pose estimation), selecting a feasible grasp and planning robot motions to grasp and move the workpiece directly from the initial pose to the goal pose (Paragraphs 0155 and 0165; if grasp is feasible, the robot selects the object and moves it to the destination), and sending commands from a robot controller to the robot causing the robot to move the workpiece using the planned robot motions (Paragraphs 0155 and 0165; robot can grab a workpiece and move it to the workpiece destination), but fails to explicitly disclose removing infeasible grasps from the set of robust grasps as well as when no feasible grasps exist, selecting an intermediate pose from the set of stable poses, planning robot motions to grasp and move the workpiece from the initial pose to the selected intermediate pose, and re-grasping and moving the workpiece to the goal pose, as well as a set of stable poses for a workpiece shape.
	However, Ota discloses filtering unsuccessful grasp patterns from a grasp pattern set (Paragraph 0033). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Truebenbach to remove unsuccessful grasps from a set of potential grasping patterns. The motivation to do this would be to reduce the number of steps to perform picking and placing, as well as avoid potentially grabbing an object that would cause slippage or damage.
	Additionally, Chavan discloses adjusting the grip on an object by using a stationary supporting surface (Paragraph 0022) and can use this surface to reorient the object relative to the gripper (Paragraph 0024). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Truebenbach to move a workpiece with an unfeasible grasp to an intermediate pose where the robot can re-grasp the object and move it to the goal pose. The motivation to do this would be to ensure that all objects placed at the destination or goal pose have a specific orientation. This would allow for robots or humans further in the process to easily use the workpieces without having to spend time and resources figuring out which way the workpiece needs to be.
	Additionally, Goldberg discloses computation of stable poses for each object (Paragraph 0016). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Truebenbach to include a set of stable poses for the workpieces. The motivation to do this would be to determine which poses allow the workpiece to stay in a stable orientation without falling over or shifting position.

	Regarding claim 2, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 1. Truebenbach further discloses the initial pose and goal pose including a position and orientation defined in multiple coordinate frames having a known relative position and orientation transformations (Paragraph 0156; coordinate system transformations are used to define the robot end-effector pose, the sensor pose, and the workpiece pose), but fails to explicitly disclose the intermediate pose being defined in a common coordinate system. However, the obviousness of the intermediate pose is shown in the rationale seen in claim 1. Further, it would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to include the intermediate pose having a position and orientation defined in multiple coordinate frames having a known relative position and orientation transformations. The motivation to do this would be to ensure that the intermediate pose is known to the robot. By having transformations relating this intermediate pose to the pose of the workpiece, robot, etc., it allows the robot to move to this pose regardless of where it currently is.

	Regarding claim 3, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 1. Truebenbach further discloses a sensor to scan the workpiece and determine the workpiece pose (Paragraph 0155).

	Regarding claim 4, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 3. Truebenbach further discloses multiple candidate workpieces to be picked up (Paragraph 0161) and determining a pose of a workpiece (Paragraph 0155).

	Regarding claim 5, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 1. Truebenbach further discloses defining a plurality of sample points on a three-dimensional model of a workpiece shape (Paragraphs 0112 and 0116; GUI allows grasp points and offsets to be used, 3D CAD model of workpiece is loaded into GUI), and selecting each sample point which has a surrounding area of a size and surface flatness meeting a predefined criteria (Paragraphs 0112 and 0116; grasp points on model can be defined by user, grasp metrics can be edited; any point on a model has a given surface that has a defined area and flatness; since the predetermined criteria is not disclosed in the specification, it could be anything), but fails to explicitly disclose the selected sample points having an orientation vector normal to a surface tangent. However, Ota discloses a vector normal to a surface that defines the objects pose (Paragraph 0054, Fig. 9A). It would have been obvious to one skilled in the art to modify the prior art combination to include an orientation vector to define a surface of a workpiece. The motivation to do this would be to provide a reference which designates the orientation of a surface in a given coordinate space.

	Regarding claim 6, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 1. Truebenbach further discloses determining the pose of a workpiece (Paragraph 0155), but fails to explicitly disclose identifying each unique pose in which the workpiece shape can be placed on a flat surface in a stable condition. However, Goldberg discloses computing the stable poses of an object (Paragraph 0016). It would have been obvious to one skilled in the art to modify the prior art combination to include identifying stable poses of a workpiece when they are placed on a flat surface. The motivation to do this would be to identify stable poses such that the workpiece does not shift position or fall over when placed on a flat surface. This is necessary because if the robot places the workpiece on, for example a conveyor, one wouldn’t want the workpiece to shift after it has been placed. This could cause numerous issues such as the workpiece rolling or falling off, or perhaps even damaging equipment if it shifts too much.

	Regarding claim 7, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 1. Truebenbach further discloses determining a set of robust grasps (Paragraphs 0164-0166), but fails to disclose removing grasps which are not accessible by the robot based on the initial pose of the workpiece, as well as removing grasps which do not enable the robot to move the workpiece directly from the initial pose to the goal pose. However, Ota discloses filtering unsuccessful grasp patterns from a grasp pattern set (Paragraph 0033). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to filter out grasps that are not accessible or prevent the robot from moving the workpiece from the initial pose to the goal pose. The motivation to do this would be to prevent the robot from crashing or stalling (in the case of the workpiece being inaccessible), and prevent the robot from wasting time and resources to re-orient a workpiece if it has grasped it in an unstable pose (in the case the workpiece can’t be moved from the initial pose to the goal pose).

	Regarding claim 9, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 1. Truebenbach further discloses path planning to a workpiece (Paragraph 0162; path planning can be determined for moving to the workpiece), but fails to explicitly disclose path planning from the initial pose to each of the stable poses, and path planning from each of the stable poses to the goal pose. However, the obviousness of using a surface to re-orient an intermediate pose to a stable pose is shown in the rationale of claim 1. It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to include path planning from the initial pose to stable poses, as well as path planning from the stable poses to the goal pose. The motivation to do this would be to determine a feasible path from the initial pose to the location where the workpiece can be re-oriented into a stable pose, and further determine a feasible path from this new stable pose to the goal pose.

	Regarding claim 10, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 9. Truebenbach further discloses determining an optimal path based on workpiece orientation changes (Paragraph 0162; optimal path is based on using the fewest amounts of adjustments to the robotic arm).

	Regarding claim 11, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 10. Truebenbach further discloses determining an optimal path (Paragraph 0162), but fails to disclose determining two or more intermediate poses when an optimal path is not found. However, Chavan discloses one or more re-orientations of the object using a supportive surface (Paragraph 0024). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to use two or more intermediate poses if no optimal path is found. The motivation to do this would be to allow the robot to re-orient the workpiece into as many intermediate poses as necessary to allow the robot to perform a path planning from the initial pose to the supportive surface for re-orientation. If an intermediate pose is not reachable through one re-orientation, multiple re-orientations may allow the intermediate pose to be reached.

	Regarding claim 12, the claim limitations are similar to claim 1 and are rejected using the same rationale as seen above in claim 1.

	Regarding claim 13, the claim limitations are similar to claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claim 14, the claim limitations are similar to claim 3 and are rejected using the same rationale as seen above in claim 3.

	Regarding claim 15, the claim limitations are similar to claim 5 and are rejected using the same rationale as seen above in claim 5.

	Regarding claim 16, the claim limitations are similar to claim 6 and are rejected using the same rationale as seen above in claim 6.

	Regarding claim 17, the claim limitations are similar to claim 7 and are rejected using the same rationale as seen above in claim 7.

	Regarding claim 19, the claim limitations are similar to claim 9 and are rejected using the same rationale as seen above in claim 9.

	Regarding claim 20, the claim limitations are similar to claims 10 and 11 and are rejected using the same rationale as seen above in claims 10 and 11.

8.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over Truebenbach, in view of Ota, Chavan, and Goldberg, and even further in view of Kim et al., US 20120072022, herein referred to as Kim.

	Regarding claim 8, Truebenbach in view of Ota, Chavan, and Goldberg discloses the limitations of claim 1. Truebenbach further discloses using robot kinematics to determine poses (Paragraph 0156), and performing collision avoidance calculations for movements of the robot and the workpiece (Paragraph 0163; data from environment can be used for collision avoidance), but fails to explicitly disclose using inverse kinematic calculations to compute robot joint motions which cause the gripper to grasp and move the workpiece. However, Kim discloses using inverse kinematic equations to calculate rotation angles of joints and grasp poses (Paragraph 0067). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to include using inverse kinematic equations to determine the joint motions which cause gripping of the workpiece. The motivation to do this would be to use a well-known method to determine the robot’s mechanical poses and motions which allow the robot to grasp an object. By determining theses poses and motions, one could use them for further grasping of objects in a similar fashion.

Regarding claim 18, the claim limitations are similar to claim 8 and are rejected using the same rationale as seen above in claim 8.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160039096 A1, by Wallack et al., is relevant to the current application because it discloses a calibration system that can use a camera system to determine the poses of an end-effector on a robot. The system may also be used for pick and place operations.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664